PER CURIAM.
Appellant’s sole issue on appeal is whether the trial court erred in failing to award credit for time served on his concurrent sentences imposed upon a violation of his probation. The state points out that the issue was not preserved for review. Florida Rule of Appellate Procedure 9.140(d) provides that:
A sentencing error may not be raised on appeal unless the alleged error has first been brought to the attention of the lower tribunal:
(1) at the time of sentencing; or
(2) by motion pursuant to Florida Rule of Criminal Procedure 3.800(b).
As appellant failed to preserve this issue by either method prescribed by the rule, it may not be heard for the first time on appeal. See Jennings v. State, 704 So.2d 1078, 1080 (Fla. 4th DCA 1997); Colligan v. State, 701 So.2d 910, 910 (Fla. 4th DCA 1997).
Affirmed.
DELL, WARNER and KLEIN, JJ., concur.